Case 1:19-cv-02571-TWP-MJD Document 31 Filed 08/28/19 Page 1 of 2 PageID #: 134




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


JAMES W. TURNEY-BOZELL,                               )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 1:19-cv-02571-TWP-MJD
                                                      )
EQUIFAX INFORMATION SERVICES, LLC,                    )
OCWEN LOAN SERVICING, LLC, and                        )
JP MORGAN CHASE BANK, N.A.,                           )
                                                      )
                              Defendants.             )




                                               ORDER


       This matter comes before the Court on Plaintiff’s Unopposed Motion to Amend Complaint.

[Dkt. 30.] In form, Plaintiff’s motion is a request to substitute Ocwen Loan Servicing, LLC for

Litton Mortgage, Inc. as a defendant in this matter. That motion is hereby GRANTED. On or before

August 30, 2019, Plaintiff shall file his First Amended Complaint in substantially the same form as

is attached to Plaintiff’s Motion to Amend. [Dkt. 30-1.] The Clerk is directed to amend the caption

of this matter consistent with the caption of this Order.

       SO ORDERED.



       Dated: 28 AUG 2019
Case 1:19-cv-02571-TWP-MJD Document 31 Filed 08/28/19 Page 2 of 2 PageID #: 135




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
